                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

VIRGIL BUNN,

       Plaintiff,

v.                                                                 1:17-cv-01064-LF-JFR

SONNY PERDUE, as Secretary,
United States Department of Agriculture,

       Defendant.


                                         FINAL ORDER

        Pursuant to the memorandum opinion and order entered concurrently herewith, the

 Court enters this Final Order pursuant to Rule 58 of the Federal Rules of Civil Procedure and

 hereby dismisses this matter with prejudice.




                                                    _________________________
                                                    Laura Fashing
                                                    United States Magistrate Judge
                                                    Presiding by Consent
